Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

In response to applicant’s amendment received on 1/28/2022, all requested changes to the claims have been entered.   

Response to Argument

1.	Applicant’s arguments filed on 1/28/2022 have been considered but they are moot in view of the new ground(s) of rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,440234 in view of Duguid (“Changing Colour Space in Photoshop & Lightroom”, https://www.youtube.com/watch?v=BxzIkko1Ld0, Jan 2013), Adobe (“Adobe RGB Color Space Specification”, Oct, 2004) and Friedl (“Digital-Image Color Spaces”, page 7, http://regex.info/blog/photo-tech/color-spaces-page7,).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation.

U.S. Patent No. 10,440234
[Claim 1] An imaging processing system comprising: 

an image pickup device including circuitry configured to obtain gamut information from an image processing device that is communicatively coupled with the image pickup device the gamut information indicating kinds of gamut supported by the image processing device
set a first gamut for the image pickup device according to the obtained gamut information; convert raw image data into converted image data having the first gamut, compression-code the converted image data to generate compression-coded image data

compressed to be within the display gamut); and transmit, to the image processing device, the compression-coded image data. 






   U.S. Patent No. 10,440234 does not disclose metadata indicating the first gamut 


    Friedl teaches metadata indicating the first gamut of the image pickup device (exif tag, color profile)(Page 7, Suggestions for the Software Developer, Suggestions for Camera Makers).


     	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use metadata indicating the first gamut of the image pickup device in the system of U.S. Patent No. 10,440234 

     	The suggestion/motivation for doing so would have been that use well known metadata help you improve image viewing experience.

Therefore, it would have been obvious to combine Duguid and Friedl Adobe with   U.S. Patent No. 10,440234 to obtain the invention as specified in claim 1.

[Claim 18] The system according to claim 1, wherein the first gamut encompasses the second gamut.


[Claim 2] The system according to claim 1, wherein the image pickup device transmits the compression-coded image data to the image processing device via a predetermined transmission path.

[Claim 3] The system according to claim 2, wherein the image pickup device further transmits metadata including information regarding the first gamut to the image processing device via the predetermined transmission path.


[Claim 14] The system according to claim 2, wherein the predetermined transmission path includes a serial digital interface (SDI).




[Claim 4] The system according to claim 3, wherein the metadata further includes information regarding imaging gamma.



[Claim 5] The system according to claim 1. further comprising the image processing device. wherein circuitry of the image processing device is configured to: determine a conversion matrix according to the first gamut indicated by the metadata and a second gamut for output image data, decode the compression-coded image data to generate uncompressed image data having the first gamut, and convert the uncompressed image data having the first gamut into the output image data having the second gamut based on the conversion matrix.  

[Claim 6] The system according to claim 5, wherein the conversion matrix corresponds to a predetermined combination of the first gamut and the second gamut.


[Claim 7] The system according to claim 6, wherein the first gamut includes S- Gamut3.

[Claim 8] The system according to claim 7, wherein the kinds of gamut supported by the image processing includes DCI P3, ACES, ITU-709, ITU-R BT. 709, ITU 2020, or a film gamut.

[Claim 9] The system according to claim 7, wherein the circuitry of the image processing device is further configured to store a plurality of matrices, each corresponding to a different combination of the first gamut with a respective one of the kinds of gamut supported by the image processing device

[Claim 10] The system according to claim 9, wherein the circuitry of the image processing device is further configured to select one of the plurality of matrices as the conversion matrix based on metadata received from the image pickup device.

[Claim 11] The system according to claim 1, wherein the circuitry of the image pickup device is further configured to adjust a gamma of the converted image data having the first gamut.


[Claim 12] The system according to claim 1, wherein the circuitry of the image pickup device is further configured to use lossy compression when compression-coding the converted image data having the first gamut.

[Claim 13] The system according to claim 12, wherein the lossy compression includes MPEG compression coding.

[Claim 15] The system according to claim 1, wherein the circuitry of the image processing device is further configured to adjust a gradation of the uncompressed image data including the second gamut using predetermined gamma information.



[Claim 16] 16. (Currently Amended) An image processing method, comprising: obtaining, by processing circuitry of an image pickup device, gamut information from an image processing device that is communicatively coupled with the image pickup device, the gamut information indicating kinds of gamut supported by the image processing device; setting a first gamut for the image pickup device according to the obtained gamut information; converting, by the processing circuitry of the image pickup device, raw image data into converted, image data having the first gamut; compression-coding, , the converted image data to generate compression-coded image data; and transmitting, to the image processing device, the compression-coded image data 

   U.S. Patent No. 10,440234 does not disclose metadata indicating the first gamut 


    Friedl teaches metadata indicating the first gamut of the image pickup device (exif tag, color profile)(Page 7, Suggestions for the Software Developer, Suggestions for Camera Makers).


     	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use metadata indicating the first gamut of the image pickup device in the system of U.S. Patent No. 10,440234 

     	The suggestion/motivation for doing so would have been that use well known metadata help you improve image viewing experience.








17. (Currently Amended) A non-transitory computer-readable medium encoded with computer-readable instructions thereon, the computer-readable instructions, when executed by  processing circuitry of an image pickup device, cause the  processing circuitry to perform a method comprising: obtaining gamut information from an image processing device that is communicatively coupled with the image pickup device, the gamut information indicating kinds of gamut supported by the image processing device, setting a first gamut for the image pickup device according to the obtained gamut information; converting raw image data into converted image data having the first gamut; compression-coding the converted image data to generate compression-coded image data; and transmit, to the image processing device, the compression-coded image data.



   U.S. Patent No. 10,440234 does not disclose metadata indicating the first gamut 


    Friedl teaches metadata indicating the first gamut of the image pickup device (exif tag, color profile)(Page 7, Suggestions for the Software Developer, Suggestions for Camera Makers).


     	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use metadata indicating the first gamut of the image pickup device in the system of U.S. Patent No. 10,440234 

     	The suggestion/motivation for doing so would have been that use well known metadata help you improve image viewing experience.


	
1. An imaging processing system comprising: 
an image pickup device including circuitry configured to: obtain information on kinds of gamuts from an image processing device that is different from the image pickup device and specify, by the circuitry of the image pickup device, a first gamut based on the information, set a gamma and a first conversion matrix used to convert raw image data, convert the raw image data using the first conversion matrix into image data including the first gamut, adjust the image data including the first gamut by using the gamma designed as a non-linear function, compression-code the image data including the first gamut to generate compression-coded image data, transmit the compression-coded image data to the image processing device; and the image processing device including another circuitry configured to: decode the compression-coded image data to generate uncompressed image data including the first gamut, select one of a plurality of gamuts encompassed by the first gamut as a second gamut, the first gamut corresponding to a set of the plurality of gamuts and the second gamut corresponding to the one of the plurality of gamuts, and convert the uncompressed image data including the first gamut into another image data including the second gamut. 
    




















2. The system according to claim 1, wherein the image pickup device further transmits metadata including information regarding the first gamut to the image processing device via a serial digital interface. 
3. The system according to claim 2, wherein the metadata further includes information regarding the gamma. 

    4. The system according to claim 1, wherein the other circuitry of the image processing device is further configured to convert the uncompressed image data including the first gamut into the image data including the second gamut using a second conversion matrix. 
See claim 1
  



5. The system according to claim 4, wherein the second conversion matrix corresponds to a predetermined combination of the first gamut and the second gamut. 
    6. The system according to claim 5, wherein the first gamut includes S-Gamut3. 
    7. The system according to claim 6, wherein the second gamut is one of DCI P3, ACES, ITU-709, ITU-R BT. 709, ITU 2020, or a film gamut. 
    8. The system according to claim 6, wherein the other circuitry of the image processing device is further configured to store a plurality of matrices, each corresponding to a different combination of the first gamut with the second gamut. 
   

 9. The system according to claim 8, wherein the other circuitry of the image processing device is further configured to select one of the plurality of matrices as the second conversion matrix based on gamut metadata received from the image pickup device. 
    10. The system according to claim 1, wherein the circuitry of the image pickup device is further configured to adjust the gamma of the image data including the first gamut. 
    11. The system according to claim 1, wherein the circuitry of the image pickup device is further configured to use lossy compression when compression-coding the image data including the first gamut. 
    12. The system according to claim 11, wherein the lossy compression includes MPEG compression coding. 
    13. The system according to claim 1, wherein the other circuitry of the image processing device is further configured to adjust a gradation of the other image data including the second gamut using predetermined gamma information. 
    14. An image processing method, comprising: obtaining, by circuitry of an image pickup device, information on kinds of gamuts from an image processing device that is different from the image pickup device; specifying, by the circuitry of the image pickup device, a first gamut based on the information; setting, by the circuitry of the image pickup device, a gamma and a first conversion matrix used to convert raw image data; converting, by the circuitry of the image pickup device, the raw image data using the first conversion matrix into image data including the first gamut; adjusting, by the circuitry of the image pickup device, the image data including the first gamut by using the gamma designed as a non-linear function; compression-coding the image data including the first gamut to generate compression-coded image data; transmitting, by the circuitry of the image pickup device, the compression-coded image data to the image processing device; decoding, by another circuitry of the image processing device, the compression-coded image data to generate uncompressed image data including the first gamut; selecting, by the other circuitry of the image processing device, one of a plurality of gamuts encompassed by the first gamut as a second gamut, the first gamut corresponding to a set of the plurality of gamuts and the second gamut corresponding to the one of the plurality of gamuts; and converting, by the other circuitry of the image processing device, the uncompressed image data including the first gamut into image data including the second gamut. 






    15. A non-transitory computer-readable medium encoded with computer readable instructions thereon, the computer readable instructions, when executed by a computer, cause the computer to perform a method comprising: obtaining, by circuitry of an image pickup device, information on kinds of gamuts from an image processing device that is different from the image pickup device; specifying, by the circuitry of the image pickup device, a first gamut based on the information; setting, by the circuitry of the image pickup device, a gamma and a first conversion matrix used to convert raw image data; converting, by the circuitry of the image pickup device, the raw image data using the first conversion matrix into image data including the first gamut; adjusting, by the circuitry of the image pickup device, the image data including the first gamut by using the gamma designed as a non-linear function; compression-coding the image data including the first gamut to generate compression-coded image data; transmitting, by the circuitry of the image pickup device, the compression-coded image data to the image processing device; decoding, by another circuitry of the image processing device, the compression-coded image data to generate uncompressed image data including the first gamut; selecting, by the other circuitry of the image processing device, one of a plurality of gamuts encompassed by the first gamut as a second gamut, the first gamut corresponding to a set of the plurality of gamuts and the second gamut corresponding to the one of the plurality of gamuts; and converting, by the other circuitry of the image processing device, the uncompressed image data including the first gamut into another image data including the second gamut. 





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2). 
 

A.  Claims 1-3 and 16-17 are rejected under 35 USC 103 as being unpatentable over Xue et al. (US 2016/0037019) in view of Friedl (“Digital-Image Color Spaces”, page 7, http://regex.info/blog/photo-tech/color-spaces-page7).

With respect to claim 1, Xue et al. teach an image pickup device(para [0078], Examples of a mobile computing device also may Include media capture/transmission devices, para [0076]; small form factor device 1100 in which system 1000 may be embodied, device 1100 may be implemented as a mobile computing device, para [0062]; embodiments. System 1000 may implement all or a subset of the various functional blocks depicted in Figs. 1A, 1B, and 4) including circuitry configured to obtain gamut information (receives display gamut information ) from an image processing device (output display ( or any other output destination) or device operating system ) that is communicatively coupled with the image pickup device (para [0031] and Fig. 1B, ref label 125), the gamut information indicating kinds of gamut supported by the image processing device(display gamut); set a first gamut for the image pickup device according to the obtained gamut information; convert raw image data into converted image data having the first gamut, compression-code the converted image data to generate compression-coded image data (145) (Fig. 1A)(para [0030], compressed to be within the display gamut); and transmit, to the image processing device, the compression-coded image data(para [0029], Video enhancement module outputs the color-adjusted pixels values to a downstream output destination).

Xue et al. do not teach metadata indicating the first gamut. 

Friedl teaches metadata indicating the first gamut (exif tag, color profile)(Page 7, Suggestions for the Software Developer, Suggestions for Camera Makers).

     	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use metadata indicating the first gamut of the image pickup device in the system of Spaulding et al.

     	The suggestion/motivation for doing so would have been that use well known metadata help how image can be processed 

Therefore, it would have been obvious to combine Friedl with Xue et al. to obtain the invention as specified in claim 1.

With respect to claim 2, Xue et al. teach that the image pickup device transmits the compression-coded image data to the image processing device via a predetermined transmission path (para [0068] (High-Definition Multimedia Interface, Display Port, wireless HDMI, and/or wireless HD compliant techniques)).

With respect to claim 3, Xue et al. and Friedl teach that the image pickup device further transmits metadata (Friedl, (exif tag, color profile)(Page 7) including information regarding the first gamut to the image processing device via the predetermined transmission path (para [0029], Video enhancement module outputs the color-adjusted pixels values to a downstream output destination).

            Claim 16 is rejected as same reason as claim 1 above.
            Claim 17 is rejected as same reason as claim 1 above.	
       With respect to claim 19, Friedl teaches  that the circuitry of the image pickup device is configured to generate the metadata indicating the first gamut of the image pickup device (exif tag, color profile)(Page 7).


B.  Claims 4, 6, 11, 12,14, 15 and 18 are rejected under 35 USC 103 as being unpatentable over Xue et al. (US 2016/0037019) in view of Friedl (“Digital-Image Color Spaces”, page 7, http://regex.info/blog/photo-tech/color-spaces-page7) in further view of Spaulding et al. (US 2004/0190770).

With respect to claim 4, Xue et al.  and Friedl teach all the limitations of claim 6 and 11 as applied above from which claim 3  respectively depend.
      	Xue et al.  and Friedl do not teach expressly the metadata further includes information regarding imaging gamma..
	Spaulding et al. teach that the metadata further includes information regarding imaging gamma (para [0006]).
      	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use information regarding imaging gamma in the method of Xue et al.  and Friedl.
      	The suggestion/motivation for doing so would have been that use well known color space characteristic .
Therefore, it would have been obvious to combine Spaulding et al with, Xue et al.  and Friedl to obtain the invention as specified in claims 4.

With respect to claim 6, Spaulding et al. teach that the conversion matrix corresponds to a predetermined combination of the first gamut and the second gamut (para [0067]).

With respect to claim 11, Spaulding et al. teach that the circuitry of the image pickup device is further configured to adjust a gamma of the image data including the first gamut (para [0006]).

With respect to claim 12, Spaulding et al. teach that the circuitry of the image pickup device is further configured to use lossy compression when compression-coding the image data including the first gamut (para [0028]);

With respect to claim 14, Spaulding et al. teach that the predetermined transmission path includes a serial digital interface (SDI) (para [0041], (USB)).


With respect to claim 15, Spaulding et al. teach that the circuitry of the image processing device is further configured to adjust a gradation of the uncompressed image data having the second gamut using predetermined gamma information (para [0006]).
         With respect to claim 18, Spaulding et al. teach that first gamut encompasses the second gamut (Fig. 3 ref label 174s and 190)(para [0043]).

C.  Claim 5 is rejected under 35 USC 103 as being unpatentable over Xue et al. (US 2016/0037019) in view of Friedl (“Digital-Image Color Spaces”, page 7, http://regex.info/blog/photo-tech/color-spaces-page7). In view of Spaulding et al. (US 2004/0190770) in view of Duguid (“Changing Colour Space in Photoshop & Lightroom”, https://www.youtube.com/watch?v=BxzIkko1Ld0, Jan 2013), Adobe (“Adobe RGB Color Space Specification”, Oct, 2004). 

Xue et al.  and Friedl teach all the limitations of claim 6 and 11 as applied above from which claim 3  respectively depend.
   Xue et al.  and Friedl do not teach expressly the circuitry of the image processing device is configured to: determine a conversion matrix according to the first gamut indicated by the metadata and a second gamut for output image data, decode the compression-coded image data to generate uncompressed image data having the first gamut, and convert the uncompressed image data having the first gamut into the output image data having the second gamut based on the conversion matrix.
Duguid teach determine the conversion matrix according to the first gamut indicated by the metadata and which of a plurality of second gamuts is selected as the second gamut (Fig. 3). 
Spaulding et al. teach an image processing device including circuitry configured to decode the compression-coded image data to generate uncompressed image data including the first gamut (Fig. 3 ref label 172), and convert the uncompressed image data including the first gamut into image data including a second gamut. 
Adobe teaches a conversion matrix that is determined according to the first gamut and according to the second gamut (page 6-7, Conversion characteristics)
At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use metadata indicating the first gamut of the image pickup device in the system of Xue et al.  and Friedl.
The suggestion/motivation for doing so would have been that use well known metadata help you improve image viewing experience.
Therefore, it would have been obvious to combine Spaulding et al. , Duguid and Adebe with Xue et al.  and Friedl to obtain the invention as specified in claim 5.


D.	Claim 7-10 and 13 are rejected under 35 USC 103 as being unpatentable over Xue et al. (US 2016/0037019) in view of Friedl (“Digital-Image Color Spaces”, page 7, http://regex.info/blog/photo-tech/color-spaces-page7) in further view of in further view of Apple (Final Cut Pro (6/21/2011)) and Wikidedia (Gamut (4/6/2004)).
Spaulding et al., Duguid, Friedl and Adobe teach all the limitations of claim 6 and 11 as applied above from which claims 7-10 and 13  respectively depend.
      	Spaulding et al., Duguid, Friedl and Adobe do not teach expressly that the first gamut includes S- Gamut3 and the second gamut includes DCI P3, ACES, ITU-709, ITU-R BT. 709, ITU 2020, or a film gamut and the lossy compression includes MPEG compression coding.
	S- Gamut3 (page 1 Apple), DCI and ITU (page 4, Wikipedia) are well known color space and MPEG (page 12 Apple) is well known compression format as shown in apple and Wikipedia.
      	  At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use various color space and compression format in the method of Spaulding et al., Duguid, Friedl and Adobe.
      	The suggestion/motivation for doing so would have been that use well known color space and compression format and represent image color property interprets depend on application/output device.
Therefore, it would have been obvious to combine Apple and Wikipedia with Spaulding et al., Duguid, Friedl and Adobe to obtain the invention as specified in claims 7-10 and 13.

 
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663